 Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 1 of 6 - Page ID#: 105




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  JADE PARTNERS, LLC,                             )
                                                  )
          Plaintiff,                              )      Civil Action No. 5: 20-458-DCR
                                                  )
  V.                                              )
                                                  )
  ALTERNATIVE CROPS, LLC, et al.,                 )       MEMORANDUM OPINION
                                                  )           AND ORDER
          Defendants.                             )

                                     ***   ***    ***   ***

       Defendants Alternative Crops, LLC (“Alternative”) and CaliCo Hemp, Inc. (“CaliCo”)

filed a Notice of Removal on November 11, 2020, removing this breach-of-contract action

from Fayette Circuit Court based on claims of diversity of citizenship.

       Upon review of the Notice of Removal, the Court observed that the defendants’

citizenship allegations were insufficient to determine whether complete diversity exists for

purposes of 28 U.S.C. § 1332. A hearing was scheduled to address the matter and, in the

intervening period, counsel for the defendants filed a memorandum supporting their claims

that proper jurisdictional allegations had been made. However, following the hearing held this

date, the undersigned concludes that the defendants have not made factual assertions sufficient

to support this Court’s jurisdiction. Further, counsel acknowledged during the hearing that

proper jurisdictional allegations cannot be made based in information currently available. As

a result, the matter will be remanded to state court.




                                              -1-
 Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 2 of 6 - Page ID#: 106




                                                I.

       As explained during the hearing, the Court has an independent obligation to ensure that

subject-matter jurisdiction exists, even if the issue is not raised by a party. Blaszczyk v. Darby,

425 F. Supp. 3d 841, 845 (E.D. Mich. 2019) (citing Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006)). To establish diversity jurisdiction under § 1332, there must be complete diversity

such that no plaintiff is a citizen of the same state as any properly-joined defendant. Further,

the party or parties invoking diversity jurisdiction (here, the defendants) have the burden of

demonstrating that the action satisfies the complete diversity requirement. See Cleveland

Hous. Renewal Project v. Deustche Bank Trust Co., 621 F.3d 554, 559 (6th Cir. 2010);

Mayfield v. London Women’s Care, PLLC, 2015 WL 3440492, at *1 (E.D. Ky. May 28, 2015)

(removing defendant must prove diversity jurisdiction by a preponderance of the evidence).

       And as removing parties, the defendants have a duty to “affirmatively plead or

otherwise demonstrate the citizenship of the parties.” GRC Development, LLC v. Lavan, 2014

WL 12650689, at *1-2 (E.D. Ky. Dec. 18, 2014) (citing Mansfield, C. & L.M. Ry. Co. v. Swan,

111 U.S. 379, 381-82 (1884)). Any doubts concerning jurisdiction are resolved in favor of

remand, because continuing litigation in the absence of jurisdiction will render any subsequent

judgment void. Eastman v. Marine Mech. Corp., 438 F.3d 544, 549-550 (6th Cir. 2006).

                                       A.      The LLCs

       The defendants allege in their Notice of Removal that Plaintiff Jade Partners, LLC

(“Jade”) “is a Kentucky limited liability company, with its principle place of business in the

State of Pennsylvania, and therefore is a citizen of the state of Kentucky.” [Record No. 1, Page




                                               -2-
    Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 3 of 6 - Page ID#: 107




ID 2] They also contend that Defendant Alternative Crops, LLC, “is a resident of the state of

California.”1 Id.

         As noted, the Defendants filed a Memorandum in Support and Supplemental Notice

after this matter was scheduled for a show cause hearing. [Record No. 4] Therein, they report

that Plaintiff Jade is “incorporated under the laws of the state of Kentucky and has its principle

place of business in Pennsylvania. Therefore, Jade is a citizen of the state of Kentucky.” Id.,

Page ID 67. They further allege, that “[a]s shown by the Notice of Removal, … Alternative is

… a citizen of the state of California.”

         The defendants’ contentions that Jade and Alternative are limited liability companies

(“LLCs”) are supported by the Kentucky Secretary of State website and the California

Secretary of State website, respectively.2 But here is the problem: limited liability companies

are not treated like corporations for purposes of determining citizenship. Homfeld II, LLC v.

Comair Holdings, Inc., 53 F. App’x 731, 732 (6th Cir. 2002). Instead, they have the citizenship

of each partner or member. V&M Star, L.P. v. Centimark Corp., 596 F.3d 354, 356 (6th Cir.

2010).

         “[B]ecause a member of a limited liability company may itself have multiple

members—and thus may itself have multiple citizenships—the federal court needs to know



1
       It is well-established that residence is not tantamount to citizenship for purposes of § 1332.
See Bd. of Trustees of Mohican Twp. v. Johnson, 133 F. 524, 524 (6th Cir. 1904); Howard v. Barr,
114 F. Supp. 48 (W.D. Ky. 1953). A party “can reside in one place but be domiciled in another.”
Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).
2
       Jade Partners, LLC is listed on the Kentucky Secretary of State website as an LLC
organized on November 29, 2018. Alternative Crops, LLC is listed on the California Secretary of
State website as an LLC registered on March 29, 2019.


                                                -3-
    Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 4 of 6 - Page ID#: 108




the citizenship of each ‘sub-member’ as well.” Id. (quoting Delay v. Rosenthal Collins Grp.,

LLC, 585 F.3d 1003, 1005 (6th Cir. 2009)). See also Thomas v. Guardsmark, LLC, 487 F.3d

531, 534 (7th Cir. 2007) (“an LLC’s jurisdictional statement must identify the citizenship of

each of its members as of the date the complaint or notice of removal was filed, and, if those

members have members, the citizenship of those members as well”).

        “[An] LLC’s citizenship can only be defined by drilling down into each layer of

ownership to find members who are corporations or individuals.” Lovitz v. Daimler N.A.,

Corp., 2009 WL 10723039, *3 (N.D. Ohio Aug. 17, 2009). The Court has an obligation to

investigate the citizenship of each partner or member of an LLC, regardless of a non-removing

party’s failure to object, because no party can waive a defect regarding subject matter

jurisdiction. V&M Star, L.P., 596 F.3d at 356-57.

        During the hearing held this date, counsel for the defendants conceded that the identities

of the members of Jade and Alternative are unknown. Based on this lack of information, it is

impossible to ascertain the citizenship of the LLCs and determine whether diversity exists, but

it is clear that sufficient factual allegations have not been made by the defendants to meet their

pleading burden.

                                    B.     The Corporation

        The allegation that CaliCo is a corporation is supported by the Delaware Secretary of

State website.3 Corporations are citizens of any state in which they are incorporated as well

as the state in which they maintain their principal place of business. 28 U.S.C. § 1332(c)(1);



3
       CaliCo Hemp, Inc. is listed on the Delaware Secretary of State website as a corporation
incorporated/formed on July 18, 2019.

                                               -4-
 Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 5 of 6 - Page ID#: 109




Hertz Corp. v. Friend, 559 U.S. 77 (2010); Gafford v. General Electric, Co., 997 F.2d 150,

161 (6th Cir. 1993) (abrogated on other grounds by Hertz Corp., 559 U.S. 77) (“For purposes

of determining diversity jurisdiction, a corporation can be a citizen of two states: (1) its state

of incorporation; and (2) the state of its principal place of business.”).

       Defendants’ Notice of Removal simply alleges that CaliCo is a “resident of the state of

Delaware.” [Record No. 1, Page ID 2] And the later-filed Memorandum and Supplement

indicates that CaliCo is a “citizen of the state of Delaware.” [Record No. 4, Page ID 67]

However, neither the Complaint nor the defendants’ filings identify CaliCo’s principal place

of business. See Hertz Corp., 559 U.S. at 93-95 (a corporation’s principle place of business,

for diversity jurisdiction purposes, is often determined to be its nerve center). Without this

information, CaliCo’s citizenship cannot be fully determined.

                                                II.

       Based on the foregoing, the defendants have failed to satisfy their burden following

removal of demonstrating that the plaintiff and defendants are completely diverse.

Accordingly, it is hereby

       ORDERED that this matter is REMANDED to Fayette Circuit Court and

STRICKEN from this Court’s docket. Defendant CaliCo Hemp, Inc.’s motion to dismiss

[Record No. 7] filed November 13, 2020, remains pending before the state court and is not

affected by this Memorandum Opinion and Order.




                                               -5-
Case: 5:20-cv-00458-DCR Doc #: 11 Filed: 11/19/20 Page: 6 of 6 - Page ID#: 110




    Dated: November 19, 2020.




                                     -6-
